Citation Nr: 0823008	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-14 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. Cloud Hospital from 
September 2, 2004, to September 4, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) from a February 2005 decision of a 
Department of Veterans Affairs (VA) Medical Center that 
denied the veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
St. Cloud Hospital from September 2, 2004, to September 4, 
2004.  The veteran testified before the Board at a hearing 
that was held at the RO in February 2006.  In February 2007, 
the Board remanded the claim.


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral hearing 
loss and tinnitus, with a combined rating of 10 percent.

2.  The veteran received medical treatment for ventricular 
tachycardia and congestive heart failure at St. Cloud 
Hospital from September 2, 2004, to September 4, 2004.

3.  VA payment or reimbursement of the costs of the care from 
September 2, 2004, to September 4, 2004 was not authorized.

4.  The medical expenses incurred from September 2, 2004, to 
September 4, 2004 were incurred both as a result of medical 
emergency and because a VA or other government facility was 
not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at St. Cloud Hospital 
from September 2, 2004, to September 4, 2004 have been met.  
38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.93, 17.120, 17.161 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a VA 
facility until such time following the furnishing of care in 
the non-VA facility as the veteran can be safely transferred 
to a Department facility.  38 U.S.C.A. § 1703(a)(3) (West 
2002); 38 C.F.R. § 17.52 (2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2007); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2007).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).

The veteran does not allege that he should be reimbursed on 
the grounds that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, he asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  The 
veteran does not have any health insurance aside from 
Medicare.

The veteran reported to the emergency room at St. Cloud 
Hospital on September 2, 2004, with complaints of ventricular 
tachycardia and a two-night history of being unable to lie 
down to sleep as a result of shortness of breath.  Physical 
examination revealed nonsustained ventricular tachycardia, 
fluid overload, and congestive heart failure.  The veteran 
was stabilized, but declined surgical intervention, such as 
coronary artery bypass, against medical recommendation.  He 
was put on antiarrythmic medication, and continued medical 
therapy until his discharge.

The record reflects that in July 2004 the veteran was 
transferred by VA to St. Cloud Hospital for cardiac treatment 
after evaluation of cardiac enzymes revealed a likely 
myocardial infarction.  Records dated on the day of his 
transfer show that he was to follow up with his nurse 
practitioner in one month.  Records thereafter show that the 
veteran's cardiovascular condition continued to be monitored 
by the private physician from whom he received treatment at 
St. Cloud hospital, and that VA deferred to the private 
physician in managing his care.  He was scheduled for an 
appointment with a VA cardiologist in late September, but 
experienced the September 2004 ventricular tachycardia and 
shortness of breath for which he sought private treatment 
prior to being seen by a VA cardiologist.  

The veteran asserts that because he had not yet been seen by 
a VA cardiologist, and had instead been told by his nurse 
practitioner to continue seeing the private physician in the 
meantime, and because he had been transferred by VA to St. 
Cloud in July 2004, when he had last experienced cardiac 
difficulty, and he believed that the cardiovascular problem 
he was experiencing was life-threatening, VA care was not 
reasonably available, and he had no alternative but to seek 
treatment at the St. Cloud Hospital.  

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last only until the time 
the veteran becomes stabilized.  38 C.F.R. § 17.1002(d) 
(2007).  The term stabilized means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the 
veteran is discharged or transferred to a VA or other Federal 
facility.  38 C.F.R. § 17.1001(d) (2007).

The Board finds that the veteran was "stable" at the point 
that additional myocardial infarction was ruled out.  Until 
that point, however, an emergent medical situation, as 
understood by a prudent lay person, persisted.  After a 
myocardial infarction was ruled out, and the veteran declined 
surgical intervention for his severe coronary artery disease, 
he was stabilized, and did not receive further unauthorized 
treatment.  There is significant documentation to conclude 
the veteran's condition upon admission was believed to be of 
a possible emergent nature despite that his condition was 
ultimately found to be "non-urgent" following medical 
diagnostic testing.  The Board finds that the probative 
medical evidence, including the veteran's statements, 
outweigh any subsequent evidence showing that the veteran was 
not in fact, having a myocardial infarction at the time of 
his admission to the emergency room.  It was reasonable and 
prudent for the veteran to feel that a delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

Having determined that the veteran's medical condition was 
emergent at the time he sought private medical attention, the 
remaining question before the Board is whether VA treatment 
was not feasibly available to the veteran at the time he 
received private treatment.  In this regard, the veteran 
asserts that VA treatment was not feasibly available because 
he had not yet been seen by a VA cardiologist, and had 
instead been told by his nurse practitioner to continue 
seeing the private physician in the meantime.  Additionally, 
he had been transferred by VA to the St. Cloud hospital in 
July 2004, when he had last experienced cardiac difficulty.  
Because he had been transferred by VA in July 2004 due to a 
life-threatening medical condition, and he believed that the 
cardiovascular problem he was experiencing was again life-
threatening, he believed that he would again be transferred 
to St. Cloud.  He therefore believed that VA care was not 
reasonably available.  

Given the veteran's history, the fact that the veteran 
believed himself to possibly again be having a myocardial 
infarction, and the fact that VA had supported the veteran's 
continued cardiovascular management by a private physician 
rather than transferring him to a VA cardiologist in a timely 
manner, the Board finds that at the time the veteran sought 
private medical treatment a VA facility was not feasibly 
available to him.

In sum, the Board finds that the veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment from September 2, 
2004, to September 4, 2004, because the preponderance of 
evidence shows that the treatment was for symptoms perceived 
to be so serious as to require immediate medical attention to 
avoid serious impairment and a VA facility was not reasonably 
available.  Therefore, the Board concludes that the veteran 
is eligible for reimbursement for treatment at the St. Cloud 
Hospital September 2, 2004 to September 4, 2004, and the 
benefit sought on appeal is granted.



ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at St. Cloud Hospital from September 2, 2004, to 
September 4, 2004, is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


